[g2017031617533848240631.jpg]

Exhibit 10.19

 

December 31, 2016

William D. Waddill

[Address]

 

Re:Separation Agreement

Dear Will:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Calithera Biosciences, Inc. (the “Company”) is offering to you
to aid in your employment transition.

1.Separation Date.  Your last day of work with the Company and your employment
termination date will be December 31, 2016 (the “Separation Date”).  

2.Final Pay.  On the Separation Date, the Company will pay you all accrued
salary, and all accrued and unused vacation earned through the Separation Date,
subject to standard payroll deductions and withholdings.  You are entitled to
these payments regardless of whether or not you sign this Agreement.

3.COBRA Benefits.  If you currently participate in any of the Company’s current
group health insurance plans, your coverage under those plans will continue
until the end of the month in which the Separation Date occurs.  To the extent
provided by the federal COBRA law or, if applicable, state insurance laws
(collectively, “COBRA”), and by the Company’s current group health insurance
policies, you will be eligible to continue your health insurance coverage after
the Separation Date at your own expense (subject to the severance benefit
provisions set forth in Section 4 below).  Later, you may be able to convert to
an individual policy through the provider of the Company’s health insurance, if
you wish.  You will be provided with a separate notice describing your rights
and obligations under COBRA.

4.Severance Benefits.  Although the Company has no obligation to do so, if you
sign this Agreement, allow it (and the releases set forth herein) to become
effective, and comply with your obligations under this Agreement, then the
Company will provide you with the following severance benefits (the “Severance
Benefits”):

(a)Cash Severance.  The Company will pay you cash severance in the form of
continuing payments, subject to payroll withholdings and applicable deductions
and payable in accordance with the Company’s regular payroll schedule, of your
base salary in effect as of the Separation Date (the “Severance Payments”) for a
period of nine (9) months following the Separation Date; provided, however, that
no Severance Payments will be made prior to the 60th day following your
Separation Date, and on that 60th day, the Company will pay you in a lump sum
the Severance Payments you would have received on or prior to such date under
the original schedule but for the delay while waiting for the 60th day in
compliance with Code Section 409A


 

--------------------------------------------------------------------------------

William D. Waddill

December 31, 2016

Page 2 of 7

 

and the effectiveness of this release, with the balance of the Severance
Payments being paid as originally scheduled.

(b)Bonus Severance Payment.  The Company will pay you an additional cash
severance in an amount ranging from $86,940 to $96,600 to be determined by the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) related to your 2016 bonus and based on the Company’s proportional
accomplishment of its 2016 goals, less applicable withholdings and deductions
(the “Bonus Severance Payment”).  The Bonus Severance Payment will be paid no
later than March 15, 2017.  

(c)COBRA Severance.  If you timely elect continued coverage under COBRA, the
Company will pay your COBRA premiums to continue your group health care coverage
(including coverage for eligible dependents and domestic partner, if applicable)
(the “COBRA Severance”) at its current level through the period (the “COBRA
Payment Period”) starting on the Separation Date and ending on the earliest to
occur of (i) September 30, 2017; (ii) the date you become eligible for group
health insurance coverage through a new employer; or (iii) the date you cease to
be eligible for COBRA continuation coverage for any reason, including plan
termination. In the event you become covered under another employer's group
health plan or otherwise cease to be eligible for COBRA during the COBRA Payment
Period, you must notify the Company in writing of such event within two (2)
weeks.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Severance without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to you a
taxable monthly payment in an amount equal to the monthly COBRA premium that you
would be required to pay to continue your group health insurance coverage in
effect of the Separation Date (which amount shall be based on the premium for
the first month of COBRA coverage), which payments shall be made on the last day
of each month regardless of whether you elect COBRA continuation coverage and
shall end on the earlier of (x) the date upon which you obtain other employment
or (y) September 30, 2017.

5.Stock Options.  Under the terms of the Company’s 2014 Equity Incentive Plan,
as amended (the “Plan”) and your stock option grant notices and stock option
agreements, vesting of all outstanding options to purchase the Company’s common
stock will cease as of the Separation Date.   Your rights to exercise any vested
stock options shall be as set forth in the applicable stock option grant notice,
stock option agreement, and/or Plan documents and your stock options shall
continue to be governed by the terms of the applicable grant notices, stock
option agreements and the Plan. On January 19, 2016, you were granted certain
stock options (the “Options”) to purchase an aggregate of 70,000 shares of the
Company’s common stock, pursuant to the Plan and as set forth in your stock
option agreements, grant notices, and applicable Plan documents.     Under the
terms of the applicable Plan documents, none of the shares subject to the
Options will have vested as of the Separation Date.  Notwithstanding the
foregoing the Compensation Committee has approved that, subject to your
execution of this Agreement, allowing it to become effective, and complying with
your obligations under this Agreement: (i) 25% of the shares subject to the
Options (an aggregate of 17,500 shares) shall

 

--------------------------------------------------------------------------------

William D. Waddill

December 31, 2016

Page 3 of 7

 

vest and become exercisable as of the Separation Date and (ii) the period of
time after the Separation Date to exercise any outstanding stock options, to the
extent vested, shall be extended to nine months following the Separation Date.  

6.Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, or equity), severance, or benefits before or after the Separation
Date, with the exception of any vested right you may have under the express
terms of a written ERISA-qualified benefit plan (e.g., 401(k) account) or any
vested options.

7.Expense Reimbursements.  You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

8.Return of Company Property.  By the close of business on the Separation Date,
you agree to return to the Company all Company documents (and all copies
thereof) and other Company property which you have in your possession or
control, including, but not limited to, Company files, notes, drawings, records,
plans, forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, customer lists, prospect information, pipeline reports, sales
reports, operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part).  You agree that you will make a diligent search to locate any such
documents, property and information by the close of business on the Separation
Date.  If you have used any personally owned computer, server, or e-mail system
to receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, within fifteen (15) business days
after the Separation Date, you shall provide the Company with a computer-useable
copy of such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems; and you agree to
provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done.  Your timely compliance with this
section is a condition precedent to your receipt of the Severance Benefits
provided under this Agreement.

9.Proprietary Information Obligations.  Both during and after your employment
you acknowledge your continuing obligations under your Proprietary Information
and Inventions Agreement, including your obligations not to use or disclose any
confidential or proprietary information of the Company.  A copy of your
Proprietary Information and Inventions Agreement is attached hereto as Exhibit
A.

 

--------------------------------------------------------------------------------

William D. Waddill

December 31, 2016

Page 4 of 7

 

10.Confidentiality.  You agree that the Company will file a copy of this
Agreement with the Securities Exchange Commission as part of its reporting
obligations.

11.Nondisparagement.  You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation, or personal reputation; provided that you may respond
accurately and fully to any question, inquiry, or request for information when
required by legal process.

12.No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

13.Cooperation.  You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company.  Such cooperation includes, without limitation,
making yourself available to the Company upon reasonable notice, without
subpoena, to provide complete, truthful and accurate information in witness
interviews, depositions, and trial testimony.  The Company will reimburse you
for reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding foregone wages) and will make reasonable efforts to
accommodate your scheduling needs.

14.Release of Claims.  In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date you sign this Agreement.  This general release includes,
but is not limited to: (a) all claims arising out of or in any way related to
your employment with the Company or the termination of that employment; (b) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
California Labor Code (as amended), the California Family Rights Act, the Age
Discrimination in Employment Act (“ADEA”), the California Fair Employment and
Housing Act (as amended) and the Texas Commission on Human Rights
Act.  Notwithstanding the foregoing, you are not releasing the Company hereby
from any obligation to indemnify you pursuant to the Articles and Bylaws of the
Company, any

 

--------------------------------------------------------------------------------

William D. Waddill

December 31, 2016

Page 5 of 7

 

valid fully executed indemnification agreement with the Company, applicable law,
or applicable directors and officers liability insurance.  You understand that
nothing in this Agreement limits your ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the Department of Labor, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the California Department of Fair Employment and Housing, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”).  You further
understand this Agreement does not limit your ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company.  While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, to maximum extent
permitted by law, you are otherwise waiving any and all rights you may have to
individual relief based on any claims that you have released and any rights you
have waived by signing this Agreement.

15.ADEA Release. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and releases you have given in this Agreement is in
addition to anything of value to which you were already entitled.  You further
acknowledge that you have been advised, as required by the ADEA, that:  (a) your
waiver and release does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so); (c)
you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (d) you have seven (7) days following the
date you sign this Agreement to revoke this Agreement (in a written revocation
sent to me); and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement provided that you do not revoke it.

16.Section 1542 Waiver.  In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.

17.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the

 

--------------------------------------------------------------------------------

William D. Waddill

December 31, 2016

Page 6 of 7

 

California Family Rights Act, or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a workers’ compensation claim.

18.General.  This Agreement, including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to its subject matter.  It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations.  This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company.  This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns.  If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable.  This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California without regard
to conflict of laws principles.  Any ambiguity in this Agreement shall not be
construed against either party as the drafter.  Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach.  This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me.

I wish you good luck in your future endeavors.

Sincerely,

Calithera Biosciences, Inc.

By:  /s/ Susan Molineaux

Susan Molineaux

President and Chief Executive Officer

 

Exhibit A – Proprietary Information and Inventions Agreement

Accepted and Agreed:

/s/ William D. Waddill

William D. Waddill

 

 

December 31, 2016

Date

 

--------------------------------------------------------------------------------

[g2017031617533848240631.jpg]

Exhibit A

Proprietary Information and Inventions Agreement

 

 

 

 

 